DETAILED ACTION
Claims status
In response to the application filed on 07/24/2020, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2021 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 07/13/2021 have been reviewed and accepted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 8, 10-14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Freda et al. (US 2021/0410129 A1) in view of LEE et al. (US 2022/0007388 A1 as PCT filed on March 19, 2020).
Regarding claim 1; Freda discloses a user equipment (UE), comprising: 
a transceiver configured to receive a configuration message to enable inter-UE co- ordination for a sidelink (SL) resource pool (See Fig. 5: the WTRU 520 to receive Sidelink Link Establishment Request Message, i.e., the configuration message to enable between the two WTRUs, at step 530. ¶. [0126]); and 
a processor operably connected to the transceiver, the processor configured to determine a target UE for a SL transmission (See Fig. 5: the WTRU 520 to determine Sidelink Link Establishment Response at step 540. ¶. [0126]. Further See ¶. [0135] for Link establishment response message 540 may include any or all of an acknowledgement or rejection of the link; an indication of success or failure in applying a configuration suggested by WTRU 510; an alternative suggested AS configuration; alternative suggested QoS parameters for the link; a response message (e.g., using the NAS or PC5 protocol) embedded in the RRC message; and/or capability information regarding WTRU 520.), wherein the transceiver is further configured to: 
transmit, to the target UE, a signal to activate or trigger transmission of inter-UE co-ordination information (See Fig. 5: the WTRU 520 to transmit the Link Establishment Message to WTRU 510 (i.e., targeted UE). Link establishment response message 540 may include any or all of an acknowledgement or rejection of the link; an indication of success or failure in applying a configuration suggested by WTRU 510. ¶. [0126] and ¶. [0135]. Note: the indication of success in configuration could be analyzed as an activation to connect between the WTRUs.); and 
receive the inter-UE co-ordination information (See Fig. 5: the WTRU 520 to receive the Link Establishment Confirmation message from the WTRU 510. ¶. [0126]), wherein the processor is further configured to: 
determine a set of candidate SL resources based on the inter-UE co-ordination information (See Fig. 5: @step 550 - Link establishment confirmation message 550 may include the AS layer configuration of the unicast and/or multicast link, if link establishment was successful. After reception of link establishment confirmation message 550, WTRU 520 may inform its upper layers of the successful establishment of the unicast link between WTRU 510 and WTRU 520. ¶. [0139]. Note: Sidelink Layer configurations and RRC messages for link/channel establishment could be analyzed as SL resources applying under the BRI.), and 
select a SL resource within the determined set, and 
wherein the transceiver is further configured to transmit a SL channel on the SL resource (See Fig. 5: After link establishment message 550 is received by WTRU 520, SL transmissions may commence on established SL bearers in step 560. ¶. [0126]).
Even though, Freda teaches the WTRU to select AS-Layer configurations for Sidelink establishment between the two WTRUs (See ¶. [0147]), Freda doesn’t explicitly describe selecting a SL resource within the determined set.
However, LEE discloses selecting a SL resource within the determined set. (LEE: See Fig. 15 and in step S1530, the first apparatus 1501 according to an embodiment may determine an SL resource for transmitting SL CSI to the second apparatus 1502. ¶. [0167]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide selecting a SL resource within the determined set as taught by LEE to have incorporated in the system of Freda, so that it would provide that: a user equipment (UE) (or apparatus) can effectively perform sidelink (SL) communication; vehicle-to-everything (V2X) communication can be effectively performed between apparatuses (or UEs); and based on SL CSI generated in the PHY layer of the UE, SR procedure of MAC layer of the UE is triggered, thereby increasing the efficiency of SL CSI reporting. LEE: ¶. [0023]-¶. [0025].

Regarding claim 3; Freda discloses the UE wherein the configuration message is received from one of: the target UE through a PC5 interface (See Fig. 1s: ¶. [0085]-¶. [0086]).
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].


Regarding claim 4; Freda discloses the UE wherein the inter-UE co-ordination information indicates preferred resources with different preference levels. (See Figs. 1s: based on the exchange of the aforementioned information and/or preferred configuration between WTRU(s) associated with link establishment. ¶. [0147]).

Regarding claim 5; Freda discloses the UE wherein the inter-UE co-ordination information indicates non-preferred resources with different preference levels. (Freda: See Figs. 1s and ¶. [0147]).

Regarding claim 6; Freda discloses the UE wherein the inter-UE co-ordination information indicates at least one of: a duration of the sensing window (Freda: The receiver is configured to receive a plurality of SCI transmissions from another WTRU in a pool during a time window. The processor is configured to determine, for each of a plurality of time periods within the time window, based on the plurality of SCI transmissions. ¶. [0004]).
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 7; Freda discloses the UE wherein inter-UE co-ordination information is based on sensing results of the target UE (Freda: For example, a WTRU may perform a reachability determination as part of a separate discovery procedure which occurs prior to the link establishment procedure. Similarly, responses to the link establishment procedure (e.g., reachability reports, such as those discussed further herein) may also be part of a separate discovery procedure performed prior to link establishment. ¶. [0107]).
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 8; Freda discloses a user equipment (UE), comprising: 
a transceiver configured to receive a configuration message to enable inter-UE co- ordination for a sidelink (SL) resource pool (See Fig. 5: the WTRU 520 to receive Sidelink Link Establishment Request Message, i.e., the configuration message to enable between the two WTRUs, at step 530. ¶. [0126]); and a signal to activate transmission of inter-UE coordination information (See Fig. 5: the WTRU 520 to transmit the Link Establishment Message to WTRU 510 (i.e., targeted UE). Link establishment response message 540 may include any or all of an acknowledgement or rejection of the link; an indication of success or failure in applying a configuration suggested by WTRU 510. ¶. [0126] and ¶. [0135]. Note: the indication of success in configuration could be analyzed as an activation to establish a connection between the WTRUs.); and 
a processor operably connected to the transceiver, the processor configured to determine based on the configuration message and signal triggering or activating the transmission of inter-UE coordination, (See Fig. 5: the WTRU 520 to transmit the Link Establishment Message to WTRU 510 (i.e., targeted UE). Link establishment response message 540 may include any or all of an acknowledgement or rejection of the link; an indication of success or failure in applying a configuration suggested by WTRU 510. ¶. [0126] and ¶. [0135].), the inter-UE coordination information, wherein the transceiver is configured to:
transmit the inter-UE co-ordination information (See Fig. 5: the WTRU 520 to receive the Link Establishment Confirmation message from the WTRU 510. ¶. [0126]),; and 
receive a SL channel on a SL resource based on the inter-UE co-ordination information (See Fig. 5: After link establishment message 550 is received by WTRU 520, SL transmissions may commence on established SL bearers in step 560. ¶. [0126]).
Even though, Freda teaches the WTRU to select AS-Layer configurations for Sidelink establishment between the two WTRUs (See ¶. [0147]), Freda doesn’t explicitly describe selecting a SL resource within the determined set.
However, LEE discloses selecting a SL resource within the determined set. (LEE: See Fig. 15 and in step S1530, the first apparatus 1501 according to an embodiment may determine an SL resource for transmitting SL CSI to the second apparatus 1502. ¶. [0167]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide selecting a SL resource within the determined set as taught by LEE to have incorporated in the system of Freda, so that it would provide that: a user equipment (UE) (or apparatus) can effectively perform sidelink (SL) communication; vehicle-to-everything (V2X) communication can be effectively performed between apparatuses (or UEs); and based on SL CSI generated in the PHY layer of the UE, SR procedure of MAC layer of the UE is triggered, thereby increasing the efficiency of SL CSI reporting. LEE: ¶. [0023]-¶. [0025].

Regarding claim 10; Freda discloses the UE wherein the configuration message is received from one of: the target UE through a PC5 interface (See Fig. 1s: ¶. [0085]-¶. [0086]).
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].


Regarding claim 11; Freda discloses the UE wherein the inter-UE co-ordination information indicates preferred resources with different preference levels. (See Figs. 1s: based on the exchange of the aforementioned information and/or preferred configuration between WTRU(s) associated with link establishment. ¶. [0147]).

Regarding claim 12; Freda discloses the UE wherein the inter-UE co-ordination information indicates non-preferred resources with different preference levels. (Freda: See Figs. 1s and ¶. [0147]).

Regarding claim 13; Freda discloses the UE wherein the inter-UE co-ordination information indicates at least one of: a duration of the sensing window (Freda: The receiver is configured to receive a plurality of SCI transmissions from another WTRU in a pool during a time window. The processor is configured to determine, for each of a plurality of time periods within the time window, based on the plurality of SCI transmissions. ¶. [0004]).
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 14; Freda discloses the UE wherein inter-UE co-ordination information is based on sensing results of the target UE (Freda: For example, a WTRU may perform a reachability determination as part of a separate discovery procedure which occurs prior to the link establishment procedure. Similarly, responses to the link establishment procedure (e.g., reachability reports, such as those discussed further herein) may also be part of a separate discovery procedure performed prior to link establishment. ¶. [0107]).
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 15; Freda discloses a method of operating a UE, the method comprising: 
receiving a configuration message to enable inter-UE co- ordination for a sidelink (SL) resource pool (See Fig. 5: the WTRU 520 to receive Sidelink Link Establishment Request Message, i.e., the configuration message to enable between the two WTRUs, at step 530. ¶. [0126]); and 
determining a target UE for a SL transmission (See Fig. 5: the WTRU 520 to determine Sidelink Link Establishment Response at step 540. ¶. [0126]. Further See ¶. [0135] for Link establishment response message 540 may include any or all of an acknowledgement or rejection of the link; an indication of success or failure in applying a configuration suggested by WTRU 510; an alternative suggested AS configuration; alternative suggested QoS parameters for the link; a response message (e.g., using the NAS or PC5 protocol) embedded in the RRC message; and/or capability information regarding WTRU 520.), wherein the transceiver is further configured to: 
transmitting, to the target UE, a signal to activate or trigger transmission of inter-UE co-ordination information (See Fig. 5: the WTRU 520 to transmit the Link Establishment Message to WTRU 510 (i.e., targeted UE). Link establishment response message 540 may include any or all of an acknowledgement or rejection of the link; an indication of success or failure in applying a configuration suggested by WTRU 510. ¶. [0126] and ¶. [0135]. Note: the indication of success in configuration could be analyzed as an activation to connect between the WTRUs.); and 
receiving the inter-UE co-ordination information (See Fig. 5: the WTRU 520 to receive the Link Establishment Confirmation message from the WTRU 510. ¶. [0126]), wherein the processor is further configured to: 
determining a set of candidate SL resources based on the inter-UE co-ordination information (See Fig. 5: @step 550 - Link establishment confirmation message 550 may include the AS layer configuration of the unicast and/or multicast link, if link establishment was successful. After reception of link establishment confirmation message 550, WTRU 520 may inform its upper layers of the successful establishment of the unicast link between WTRU 510 and WTRU 520. ¶. [0139]. Note: Sidelink Layer configurations and RRC messages for link/channel establishment could be analyzed as SL resources applying under the BRI.), and 
selecting a SL resource within the determined set, and 
transmitting a SL channel on the SL resource (See Fig. 5: After link establishment message 550 is received by WTRU 520, SL transmissions may commence on established SL bearers in step 560. ¶. [0126]).
Even though, Freda teaches the WTRU to select AS-Layer configurations for Sidelink establishment between the two WTRUs (See ¶. [0147]), Freda doesn’t explicitly describe selecting a SL resource within the determined set.
However, LEE discloses selecting a SL resource within the determined set. (LEE: See Fig. 15 and in step S1530, the first apparatus 1501 according to an embodiment may determine an SL resource for transmitting SL CSI to the second apparatus 1502. ¶. [0167]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide selecting a SL resource within the determined set as taught by LEE to have incorporated in the system of Freda, so that it would provide that: a user equipment (UE) (or apparatus) can effectively perform sidelink (SL) communication; vehicle-to-everything (V2X) communication can be effectively performed between apparatuses (or UEs); and based on SL CSI generated in the PHY layer of the UE, SR procedure of MAC layer of the UE is triggered, thereby increasing the efficiency of SL CSI reporting. LEE: ¶. [0023]-¶. [0025].

Regarding claim 17; Freda discloses the UE wherein the configuration message is received from one of: the target UE through a PC5 interface (See Fig. 1s: ¶. [0085]-¶. [0086]).
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 18; Freda discloses the UE wherein the inter-UE co-ordination information indicates preferred resources with different preference levels. (See Figs. 1s: based on the exchange of the aforementioned information and/or preferred configuration between WTRU(s) associated with link establishment. ¶. [0147]); and non-preferred resources with different preference levels. (Freda: See Figs. 1s and ¶. [0147]).

Regarding claim 19 Freda discloses the UE wherein the inter-UE co-ordination information indicates at least one of: a duration of the sensing window (Freda: The receiver is configured to receive a plurality of SCI transmissions from another WTRU in a pool during a time window. The processor is configured to determine, for each of a plurality of time periods within the time window, based on the plurality of SCI transmissions. ¶. [0004]).
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 20; Freda discloses the UE wherein inter-UE co-ordination information is based on sensing results of the target UE (Freda: For example, a WTRU may perform a reachability determination as part of a separate discovery procedure which occurs prior to the link establishment procedure. Similarly, responses to the link establishment procedure (e.g., reachability reports, such as those discussed further herein) may also be part of a separate discovery procedure performed prior to link establishment. ¶. [0107]).
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Allowable Subject Matter
Claims 2, 9, and 16 are objected to as being dependent upon the rejected base claim , but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2016/0183241 A1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAI AUNG/            Primary Examiner, Art Unit 2416